In an action, inter alia, for an accounting, (1) the defendants appeal from an order and judgment (one paper) of the Supreme Court, Nassau County (De-Maro, J.), entered October 29, 1999, which, among other things, granted the plaintiffs motion to confirm the report of a Referee and is in favor of the plaintiff and against them in the principal sum of $454,214.98, and (2) the defendant Harold J. Fugazzi appeals from an order and judgment (one paper) of the same court, also entered October 29, 1999, which, inter alia, granted the plaintiffs motion to confirm the report of the Referee and is in favor of the plaintiff and against him in the principal sum of $19,000.
Ordered that the orders and judgments are affirmed, with one bill of costs.
“The report of a Referee should be confirmed whenever the findings are substantially supported by the record, and the Referee has clearly defined the issues and resolved matters of credibility” (Stone v Stone, 229 AD2d 388; see also, Anonymous v Anonymous, 233 AD2d 115). The Referee’s determination regarding the amount to which the plaintiff was entitled from his former partners, the defendants, depended in part on the credibility of the parties and their experts, and is substantially supported by the record. The record also substantially supports the Referee’s determination that the defendant Harold J. Fugazzi was obligated to pay the plaintiff the principal sum of $19,000, the remainder of the money owed to the plaintiff for his purchase of a 12.5% share of the partnership. Accordingly, the court properly confirmed the Referee’s determinations.
The defendants’ remaining contentions are unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Santucci and Schmidt, JJ., concur.